Citation Nr: 0124620	
Decision Date: 10/12/01    Archive Date: 10/18/01

DOCKET NO.  01-06 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel



INTRODUCTION

The veteran had active military service from August 29, 1952 
to August 27, 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by which 
the RO denied an increased rating for PTSD, continuing the 
previously assigned 50 percent disability rating.


REMAND

The Board granted service connection for PTSD in March 1999.  
The following month the RO evaluated the veteran's PTSD 
symptoms as 50 percent disabling.  The veteran contends that 
his PTSD disability has increased in severity and is now more 
severely disabling than contemplated by the assigned rating.  

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(Act), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
which made significant changes in the law.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  In August 2001, VA promulgated regulations 
implementing the new law.  66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The Act is applicable to all 
claims filed on or after the date of the Act, or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5107 note (West Supp. 2001); see also Holliday 
v. Principi, 14 Vet. App. 280 (2001).  The changes include an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits, and the elimination of the concept of a well-
grounded claim.  Further, the new law and regulations 
redefine the obligations of VA with respect to the duty to 
assist.  In particular, the changes require the RO to make 
reasonable efforts to help a claimant obtain evidence 
necessary to substantiate a claim, when the claimant has 
submitted a substantially complete application for benefits.  
66 Fed. Reg. 45,630-31 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

In this case, the veteran was provided a VA examination in 
April 2001.  The report of that examination reflects a 
history of frequently distressing thoughts about an in-
service stressor that involved finding a fellow soldier 
mutilated by a bayonet.  The veteran was unable to say how 
often he had these thoughts.  Additionally, the veteran 
reported having nightmares; he could not state the content or 
frequency.  The examiner noted that the veteran related 
feeling detached from others, not wanting to go outside, a 
loss of interest in activities, and a sense of a 
foreshortened future.  He reported significant difficulty 
controlling his anger, difficulty concentrating, and 
hypervigilance.   The examiner also noted that the veteran 
had depressive symptoms, lack of motivation, trouble sleeping 
(with recent improvement), loss of interest, and a passive 
death wish.  As to this last symptom, the veteran reported 
having  intentionally "rolled his van" with a view toward 
killing himself.  The incident reportedly did not result in 
injury and the veteran told no one save his psychiatrist. The 
examiner noted the veteran's vague and poorly characterized 
report of having auditory hallucinations.  A social history 
of having been married for 27 years to his present wife was 
noted.  He had been unemployed for fifteen years-according 
to the veteran-because there was no work available during 
that time.  The mental examination performed at that time 
revealed that the veteran was alert, oriented, had good eye 
contact, had normal psychomotor skills, and had speech at a 
regular rate and normal volume.  His speech was logical and 
goal-directed.  The examiner noted a depressed mood, 
restricted affect which brightened appropriately, intact 
insight and judgment, and no present suicidal and homicidal 
ideation.  The examiner assigned a Global Assessment 
Functioning (GAF) score of 50.  

The Board notes that references found in the evidence of 
record suggest the existence of additional VA treatment 
records relevant to the claim of entitlement to an increased 
rating for the veteran's service-connected PTSD.  
Specifically, a letter from Mr. Steve Nelson of the Alcohol 
and Drug Professionals, dated in January 2001, reports that 
the results of the veteran's Beck Depression Inventory 
"suggests severe depression, currently," that the veteran's 
mental status had progressively worsened since 1996, and that 
the veteran had a scheduled appointment with the Peoria, 
Illinois VA social worker on January 8, 2001.  There is no 
additional evidence addressing this scheduled visit to the 
social worker.  

In addition, the veteran's representative submitted a copy of 
records showing the medication prescribed since 1997.  This 
record also noted that the veteran was scheduled for 
appointments with social workers or the mental health clinic 
in February and March 2001.  Records of these sessions are 
not in the claims file.  Under the new law and regulation, 
and given that VA adjudicators are attributed with 
constructive knowledge of VA records, attempts to obtain 
these records should be made.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Accordingly, the case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
as implemented by the newly promulgated 
VA regulations, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures found at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001) and 66 Fed. Reg. 45630-32 
(Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R § 3.159) are fully 
satisfied. 

2.  The RO should request that the 
veteran provide information about any 
additional medical evidence of treatment 
for PTSD that is not now part of the 
record.  The RO should assist the 
appellant in obtaining such evidence and 
contact any identified caregivers to 
obtain relevant records.  Moreover, the 
RO should obtain all VA records of 
treatment for PTSD at the Peoria VAMC, or 
any other identified VA facility.  Any 
evidence received through these 
development efforts should be associated 
with the claims folder.

3.  After the above-requested 
development is completed, the RO should 
schedule the veteran for a VA 
psychiatric evaluation.  Psychological 
testing should be conducted with a view 
toward determining the severity of 
service-connected PTSD.  The examiner 
should review the entire record and 
make findings sufficient to apply the 
rating criteria found at 38 C.F.R. 
§ 4.130 (2001).  

4.  The RO should undertake any 
additional evidentiary development 
suggested by the evidence obtained as a 
result of the above requests.  After all 
notice requirements are satisfied, and 
the duty to assist is fulfilled, the RO 
should re-adjudicate the claim.  If the 
benefit sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued that addresses all the relevant 
evidence.  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The veteran has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for further development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2001) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal. 38 C.F.R. § 20.1100(b) (2001).


